Per Curiam.
Defendant, found guilty by a district court jury of aggravated assault and aggravated robbery, Minn. St. 609.225, subd. 1, and 609.245, and sentenced to a term of not to exceed 20 years, contends on this appeal from judgment of conviction that the evidence against him was insufficient to support the verdict. After careful consideration, we conclude that there is no merit to this contention. The victim positively identified defendant as one of the two participants, as did an eyewitness who came on the scene shortly before the participants fled. Nothing in the record compels the belief, as defendant contends, that their testimony was unworthy of belief amounting to evidence insufficient as a matter of law to support conviction.
Affirmed.
Mr. Justice Scott took no part in the consideration or decision of this case.